DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species A directed to Figs. 1A, 1C and 5A-5D (Claims 1-17) in the reply filed on February 9th, 2021 is acknowledged. 
Claims 18-20are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaishi et al. (Pub. No.: US 2003/0080836 A1), hereinafter as Nagaishi.
Regarding claim 1, Nagaishi discloses a packaged integrated circuit device in Figs. 1, 3A-3C, 5-6 and 9, comprising: a multi-layer substrate (multilayer dielectric substrate 2) comprising a top surface and a bottom surface (see Figs. 1, 5 and [0030]); a plurality of components (capacitors 13 and chip part 14) mounted on said top surface of said substrate (see Fig. 1 and [0032]); a radiation-generating component (MMICs 5-1/5-2) mounted on said top surface of said substrate, wherein said radiation-generating component comprises an output (an output of MMICs 5-1/5-2 for outputting wave signal to vertical transmission line 16 to antenna 1 since RF circuit module 4 acts as both transmitter and receiver) (see Figs. 1, 9 and [0030], [0035], [0050], [0052-0053]); a signal path (transmission line 16) that passes through said substrate between said output of said radiation-generating component and an output connector (metallic pattern 1) for external connection on said bottom surface of said substrate (see Figs. 1, 3A-3C and [0030-0031], [0035], [0038]); and means for shielding (shielding structure comprising metallic layers 9, 10, 11 and plurality of via groups 20) said signal path within said substrate (see Figs. 3A-3C and [0038-0039]), wherein said top surface of said multi-layer substrate, said plurality of components, said radiation-generating component, and said shielding means are all contained within the packaged integrated 
Regarding claim 2, Nagaishi discloses the packaged integrated circuit device of claim 1, wherein at least one of said plurality of components and said radiation-generating component are operatively interconnected using vias and conductive traces located on individual layers of said multi-layer substrate (MMICs 5-1/5-2 using transmission line 16 include vias 20C and metallic pattern layers 17) (see Figs. 1, 3A-3C and [0038-0039]).
Regarding claim 3, Nagaishi discloses the packaged integrated circuit device of claim 1, wherein said signal path is comprised of an interconnection (metallic pattern 17-1 connecting to output or acting as an output of MMICs 5-1/5-2) of an output of said radiation- generating component with a signal interconnection pad (land pattern 17) on said top surface of said substrate and having ground traces (metallic layers 9, 10 and 11 are grounded) formed around said interconnection and spaced apart from said interconnection (see Figs 1, 3A-3C and [0030]), and a plurality of vias (via group 20) interconnected with said signal interconnection pad (electrically connected to land pattern 17) and each interconnected using conductive traces on each layer of said multi-layer substrate (via group 20 connected together by metallic layers 9, 10 and 11) and interconnected with said output connector for external connection (electrically connected to metallic pattern 1), and wherein said means for shielding comprises grounded vias interconnected with grounded conductive traces surrounding and spaced apart from said signal path vias and traces for each of said multiple layers of said multi-layer substrate.
Regarding claim 4, Nagaishi discloses the packaged integrated circuit device of claim 1, wherein said packaged integrated circuit device is a system-in-package (SiP) (an RF circuit module for automotive radar) (see [0029]).
Regarding claim 5, Nagaishi discloses the packaged integrated circuit device of claim 1, wherein said signal path comprises one vertical via (via 20C) passing through each layer of said multi- layer substrate between said radiation-generating component and said output connector (passing through each layer 2-1, 2-2, 2-3 and 2-4 and between MMICs 5-1/5-2 and metallic pattern 1) (see Figs. 1, 3A-3C and [0030-0031], [0038]).
Regarding claim 6, Nagaishi discloses the packaged integrated circuit device of claim 1, where said multi-layer substrate comprises four or more layers (layers 2-1, 9, 2-2, 10, 2-3, 11 and 2-4) (see Fig. 1 and [0030]).
Regarding claim 7, Nagaishi discloses the packaged integrated circuit device of claim 1, where said multi-layer substrate comprises six or more layers (layers 2-1, 9, 2-2, 10, 2-3, 11 and 2-4) (see Fig. 1 and [0030]).
Regarding claim 8, Nagaishi discloses a packaged integrated circuit device in Figs. 1, 3A-3C, 5-6 and 9, comprising: a substrate (multilayer dielectric substrate 2) comprising multilayers (see Figs. 1, 5 and [0030]); at least one radiation-generating component (MMICs 5-1/5-2) mounted on said substrate; wherein said substrate comprises an RF output for external connection (metallic pattern 1 as an antenna for sending wave signal) and an RF shield (shielding structure comprising metallic layers 9, 10, 11 and plurality of via groups 20) within said substrate,  and wherein said RF shield surrounds an RF signal path (surrounding transmission line 16) between said RF 
Regarding claim 9, Nagaishi discloses the packaged integrated circuit device of claim 8, wherein said RF signal path comprises at least one via (at least one via 20C), and wherein said RF shield comprises grounded vias (via group 20) and grounded conductive surfaces (metallic layers 9, 10 and 11) surrounding said at least one signal path via for each layer of said multi-layer substrate (see Fig. 3A-3B and [0030]).
Regarding claim 10, Nagaishi discloses the packaged integrated circuit device of claim 8, wherein said packaged integrated circuit device is a system-in-package (SiP) (an RF circuit module for automotive radar) (see [0029]).
Regarding claim 11, Nagaishi discloses the packaged integrated circuit device of claim 8, wherein said signal path comprises one vertical via (via 20C and metallic pattern 17) passing through each layer of said multi-layer substrate between said RF component and said RF output (see Figs. 1, 3C), and wherein said RF shield comprises grounded vias (via group 20) and grounded conductive surfaces (metallic layers 9, 10 and 11) surrounding said one signal path via for each of said multiple layers of said multi-layer substrate (combine layers 2-1 and 2-2 into one layer and combine layers 2-3 and 2-4 into one layer for having the via group 20 and metallic layers 9, 10 and 11 surrounding transmission line 16 at each combined layer) (see Figs. 1, 3A-3C and [0030], [0038-0039]).
Regarding claim 12, Nagaishi discloses the packaged integrated circuit device of claim 8, wherein said RF component is mounted on an upper surface of said 
Regarding claim 13, Nagaishi discloses the packaged integrated circuit device of claim 8, further comprising a plurality of components (capacitors 13 and chip part 14), wherein said plurality of components and said RF component are operatively interconnected using vias (transmission lines 16) and conductive traces (metallic patterns 17) located on individual layers of said multi-layer substrate (see Fig. 1, 3A-3C and [0032], [0035], [0038]).
Regarding claim 14, Nagaishi discloses the packaged integrated circuit device of claim 8, further comprising a metallic container (hermetic cap 4) located over said RF component (see [0033]).
Regarding claim 15, Nagaishi discloses the packaged integrated circuit device of claim 8, where said multi-layer substrate comprises four or more layers (layers 2-1, 9, 2-2, 10, 2-3, 11 and 2-4) (see Fig. 1 and [0030]).
Regarding claim 16, Nagaishi discloses the packaged integrated circuit device of claim 8, where said multi-layer substrate comprises six or more layers (layers 2-1, 9, 2-2, 10, 2-3, 11 and 2-4) (see Fig. 1 and [0030]).
Regarding claim 17, Nagaishi discloses the packaged integrated circuit device of claim 8, wherein said RF component is a wireless transmitter (RF circuit part 5 including MMIC 5-1/5-2 can transmit signal to antenna 1 for sending out wave signal) (see Figs. 1 and 9).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818